Citation Nr: 0028499	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-115 53	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
inguinal orchiotomy.

2.  Entitlement to an increased (compensable) rating for 
tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from October 1977 to July 
1992.

These issues come before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO). 

The Board notes that the veteran underwent a radical left 
orchiectomy in service.  Service connection has been 
established for a left orchiotomy.  Entitlement to special 
monthly compensation has been granted for the loss of use of 
a creative organ, pursuant to 38 C.F.R. § 1114(k).  As the 
rating criteria used for rating the residuals of an 
orchiectomy and an orchiotomy are essentially the same, the 
Board has left the issue on the title page as phrased by the 
RO.

The veteran has appealed an RO decision finding that no new 
and material evidence has been submitted to reopen a claim 
for residuals of a neck injury.  Originally, entitlement to 
service connection for residuals, neck and back injury was 
denied by rating decision in June 1994. The veteran was 
notified of that denial, and filed a notice of disagreement 
(NOD).  Subsequently a statement of the case (SOC) was issued 
in April 1995.  The veteran failed to perfect his appeal to 
the Board within the time allowed  by law.  Consequently, 
that determination is final.  38 U.S.C.A. § 7105.  That is 
the last final decision on any basis.

The Board further notes that the veteran failed to report for 
his VA examination, as well as for scheduled hearings.  An 
envelope of file indicates some letter had been returned for 
an apparent street address error in 1997.  However all other 
correspondence appears to have been received by the veteran 
and his representative.  In addition, in September 1998, the 
veteran's attorney withdrew as the veteran's  representative.  
This was due to the veteran's failure to cooperate in the 
pursuit of his claim, including his failure to report for 
scheduled VA examinations and hearings.  No new 
representative has been requested or appointed, as such, the 
veteran is not represented in this appeal before the Board. 
FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues considered in this decision has 
been obtained by the RO.

2.  The veteran failed to report for his scheduled VA 
examinations in July 1997. There is no evidence of good 
cause.

3.  This is no clinical evidence of non-functioning of the 
veteran's right testicle; or evidence that his tinnitus is 
recurrent, as required for consideration of compensable 
ratings.

4.  Service medical records are silent as to any complaints, 
findings, or clinical diagnoses of Hepatitis C in service.

5.  There is no post-service clinical evidence of Hepatitis C 
pathology until May 1997.  This is not shown, by any 
competent evidence, to be related to any in-service 
occurrence or event.

6.  Service connection for residuals of a neck and back 
injury was denied in a rating decision in June 1994.  The 
veteran was notified of that denial, and filed an NOD.  
Subsequently an SOC was issued in April 1995.  The veteran 
failed to perfect his appeal to the Board within the time 
allowed by law.  Consequently, that determination is final.  

7.  The evidence received into the record since the June 1994 
denial, is cumulative or redundant, and is not, by itself or 
in connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  An increased (compensable) disability rating for the 
service-connected left inguinal orchiotomy is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.655, 4.1, 4.115b, Diagnostic Code 7524 (1999). 

2.  An increased (compensable) disability rating for the 
service-connected tinnitus is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.87b, Diagnostic 
Code 6260 (1999).

3.  The claim for entitlement to service connection for 
hepatitis C, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303 (1999).

4.  The June 1994 decision by the RO denying the appellant's 
claim to service connection for residuals of a neck injury is 
final; evidence submitted since that decision does not 
constitute new and material evidence which allows the Board 
to reopen and review the appellant's claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Vargas-Gonzales v. 
West, 12 Vet.App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claim, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991). In order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits. 

For instance, failure to report to a VA examination or to 
submit additional evidence in order to facilitate the claims 
adjudication process may be considered as abandonment of the 
claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  See 
also 38 C.F.R. § 3.655 (1999).  A claimant has the duty to 
cooperate with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim. Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The evidence of record establishes that the 
appellant, and his representative of the time were notified 
by the RO of his failure to report for his scheduled VA 
examination, and he has made no efforts to request the 
scheduling of another VA examination, or to submit an 
examination report or any recent medical records from his 
private physician.  

While VA does have a duty to assist a veteran in the 
development of his claim, that duty is not limitless.  In 
this case, the Board has determined that the VA has fulfilled 
its duty to assist the veteran with respect to developing his 
claim as provided by 38 U.S.C.A. § 5107(a), and that the 
appeal will be considered on the basis of the evidence of 
record.

It appears from a notation on a July 2000 video hearing 
notification that the veteran failed to report for another 
hearing in March 2000.  Subsequently, in August 2000, the 
veteran withdrew a pending video hearing request, and the 
file was forwarded to  the Board.

Pertinent law provides:

When entitlement or continued entitlement to a benefit 
cannot be
established or confirmed without a current VA 
examination or 
reexamination and a claimant, without good cause, fails 
to report
for such examination, or reexamination, action shall be 
taken in 
accordance with paragraph (b) or (c) of this section, as 
appropriate.
Examples of good cause include, but are not limited to, 
the illness 
or hospitalization of the claimant, death of an 
immediate family 
member, etc... 38 C.F.R. § 3.655(a) (1999).

When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).


I. Increased rating claims, left orchiotomy, tinnitus

Initially, the Board finds that the veteran's claims for 
increased ratings for a left inguinal orchiotomy, and 
tinnitus are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claims.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992). 

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
rating the ear, including hearing loss, and other sense organ 
disorders, as set forth in 38 C.F.R. § 4.85-4.87a. See 61 
Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999). Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).
 
The veteran's tinnitus has been rated under Diagnostic Code 
6260 of the Rating Schedule.  Under the former criteria, that 
code provided that persistent tinnitus, which was a symptom 
of a head injury, a concussion or acoustic trauma, warranted 
a 10 percent evaluation.  The revised criteria removes the 
requirement that tinnitus be a symptom of either a head 
injury, a concussion or of acoustic trauma, and that it be 
persistent.  Instead, under the revised criteria, if the 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is assignable.

Historically, the veteran was diagnosed with embryonal germ 
cell tumor of the left testicle in January 1990.  In February 
1990, he underwent a radical left inguinal orchiectomy.  He 
underwent chemotherapy, was considered cured, and returned to 
duty.

By rating decision in June 1994, service connection was 
granted for a left inguinal orchiotomy, as well as for 
tinnitus due to chemotherapy, with noncompensable ratings 
assigned. Entitlement to special monthly compensation under 
38 U.S.C.A. § 1114, subsection (k), and 38 C.F.R. § 3.350 (a) 
on account of the anatomical loss of a creative organ was 
also awarded.  This rating has remained in effect to the 
present.

The RO scheduled the veteran for a VA examination in July 
1997.  He failed to report for the examination, and no 
explanation is of file.  While there is an envelope in the 
file indicating that a correspondence had been returned as 
undeliverable, there is sufficient evidence to indicate that 
the veteran was aware of the VA examination date.  The 
returned envelope is date stamped June 27, 1997, and is 
annotated with reference to an erroneous address of "206 
Allenbrook." The veteran's correct address apparently was 
"206 Delmont."  A corresponding VA letter of file, dated 
June 26, 1997, has the erroneous address on it.  This letter 
notified the veteran that his claim was received, and that an 
examination would be scheduled for him at a later date.  
Subsequent correspondence was received from the veteran, 
including an August 1997 letter referencing and responding to 
the aforementioned June 26, 1997 letter. In addition, a 
notation to file dated in October 1997 indicated that the 
veteran had not requested a rescheduling of his examination.

There is no additional evidence of record to establish that 
the appellant has made any efforts to contact the RO to 
request the scheduling of another examination, or to provide 
explanation for his failure to report.  He was notified of 
his failure to report by an SOC in June 1998.  This document 
is not shown to have been undeliverable.  In addition, the 
veteran's attorney withdrew as his representative citing his 
failure to cooperate in attending a VA examination and 
hearing.

The Board notes that there is adequate evidence that other 
correspondence from the RO, including the June 1998 SOC, was 
received by the veteran and his representative of the time.  

The veteran has provided no reason for his failure to report 
for the VA examination. His failure to report for the VA 
examination is also cited as an example of his failure to 
prosecute his claim, by his attorney, as a reason for his 
withdrawal of representation from this case.  His failure to 
report for the VA examination without good cause, precludes 
the Board from further consideration of these claims, and 
they are denied. 38 C.F.R. § 3.655 (1999).

Moreover, there is no evidence of record which reveals that 
the veteran's right testicle is non-functioning, or missing; 
and/or evidence that his tinnitus is recurrent.  These are 
the only available criteria which would allow increased 
ratings for these service-connected disorders under the 
provisions of the schedule.  38 C.F.R. Part 4, DCs 6260, 7525 
(1999)

Instead the available evidence reveals a missing left 
testicle, but normal right testicle; and, his tinnitus is 
shown to be secondary to chemotherapy treatment in service 
for his testicular cancer.  There is no evidence of record to 
indicate that he has recurrent tinnitus.  Thus, there is no 
basis in the record to assign compensable ratings under any 
applicable diagnostic codes based on the evidence currently 
on file.


II. Service connection, hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim. Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). For a service-
connected claim to be well grounded, there must be a medical 
diagnosis of current disability, lay or medical evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence of a nexus between the in-service injury 
or disease and current disability.  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service medical records are silent as to any treatment or 
diagnosis of hepatitis C in service.  A liver function test 
in August 1990, was normal. The veteran declined a physical 
examination at the time of separation from service.

In a November 1993 VA examination, the veteran reported that 
after undergoing treatment for testicular cancer in service, 
he was told that the tumor invaded his lymphatic system.  He 
underwent a radical lymphatic dissection in July 1990.  One 
complication of the surgery was that he contracted hepatitis 
C from blood transfusions during the procedure, according to 
his history.  He was not currently taking any medication for 
hepatitis C and was told it was in remission.  

The evidence of record contains VA psychiatric and alcohol 
abuse treatment records dated in May 1997. These include 
treatment and diagnoses for alcohol, cocaine, tobacco, and 
marijuana abuse, dermatological disorders, and other 
unrelated conditions.  It is noted that the veteran tested 
positive for hepatitis C, and was scheduled for follow-up 
testing pending six months of sobriety.  He reported getting 
hepatitis C from a blood transfusion during surgery for a 
ruptured spleen (this was during service).  None of the 
medical evidence of record suggests any relationship with the 
hepatitis C disorder, and his period of service.  There was 
no competent opinion provided as to the onset of the 
hepatitis C.

While the veteran in the November 1993 VA examination claimed 
to have contracted hepatitis C from blood transfusions during 
a radical lymphatic dissection in July 1990; in the May 1997 
records he reported getting hepatitis C from a blood 
transfusion during surgery for a ruptured spleen (1983).  In 
any event, there is no post-service medical evidence of 
hepatitis C earlier than May 1997.  Again, there is no 
competent medical opinion on file that the hepatitis C is 
related to any in-service occurrence or event.

After a careful review of the file, the Board finds that the 
claim must be denied as not well grounded because there is no 
medical opinion, or other competent evidence, linking 
hepatitis C with any in-service occurrence or event.  
Specifically, there was no diagnosis of record of hepatitis C 
in service, nor has any medical examiner attributed current 
hepatitis C to active service.  Thus, a direct causal link 
between the appellant's hepatitis C, and service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claims, nor any 
claims for which entitlement is permitted under the law.

In conclusion, the Board has considered the appellant's 
statements that he has
hepatitis C from the time of service.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for the disability claimed on appeal.

When a claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims forms he completed, in its notices of rating 
decisions, and the statement of the case.  The discussion 
above informs him of the types of evidence lacking, which he 
should submit for a well grounded claim.  However, it has not 
been shown that any records, if available, would satisfy the 
medical nexus requirement in order to make the claim well 
grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


III. New and material evidence to reopen a claim of 
entitlement to service connection for residuals of a neck 
injury

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (1999); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In addition, see Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), wherein the Court held that a three-step analysis is 
necessary, in that it must first be determined if there is 
new and material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then 
determine if the claim is well grounded, based upon all the 
evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, the veteran in June 1997 attempted to 
reopen a claim for service connection for a neck injury.  
Service connection was initially denied for residuals of a 
neck and back injury in June 1994.  The veteran was notified 
of that denial in June 1994, and filed a notice of 
disagreement in October 1994.  Subsequently a statement of 
the case was issued in April 1995.  The veteran failed to 
perfect his appeal to the Board within the time allowed  by 
law.  Consequently, that determination is final.  38 U.S.C.A. 
§ 7105.  That is the last final decision on any basis.

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records, which were negative for any neck or back complaints 
or treatment.  In addition, a VA examination in November 
1993, while noting a history of a neck and back injury, 
indicated a full range of motion of the cervical and lumbar 
spines, with no evidence of chronic disabilities.

The evidence submitted by the appellant since the June 1994 
rating decision consists, in essence of VA treatment records 
from 1997.  These are primarily for unrelated psychiatric 
disorders, and polysubstance abuse.

The Board, finds these records to be cumulative evidence, so 
it is not new, and is not material to the issue at hand. The 
additional evidence does not contain a competent expert 
opinion relating any current neck disorder with any in-
service treatment, event, or complaint.  In fact the 
additional evidence finds no current chronic neck pathology.  
In this regard, the Board notes that the appellant is not 
qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, this evidence is 
not new and material.  To the extent pertinent contentions 
are advanced, they are redundant of information previously on 
file.  Thus, this is not new and material evidence.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current neck pathology 
and the appellant's period of active duty, the claim for 
entitlement to service connection for residuals of a neck 
injury is not reopened.


ORDER

Entitlement to an increased (compensable) rating for a left 
inguinal orchiotomy is denied.  Entitlement to an increased 
(compensable) rating for tinnitus is denied.  Entitlement to 
service connection for hepatitis C is denied.  New and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for residuals of a neck 
injury, and the claim is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

